United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, EMPLOYEE
)
RELATIONS & DEVELOPMENT BRANCH,
)
Washington, DC, Employer
)
___________________________________________ )
A.H., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-877
Issued: March 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 8, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated November 28, 2005 which denied modification of its
March 1, 2005 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 20 percent permanent impairment of her
right upper extremity for which she received a schedule award.
FACTUAL HISTORY
On April 29, 1992 appellant, then a 43-year-old secretary, filed an occupational disease
claim alleging that she sustained a hand and shoulder condition. The Office accepted her claim

for right shoulder strain, rotator cuff tear, right rotator cuff repair, right carpal tunnel syndrome
and right carpal tunnel release. Appellant received appropriate compensation benefits.1
In an October 5, 1998 report, Dr. Kevin E. McGovern, a treating physician and a Boardcertified orthopedic surgeon, opined that appellant’s right rotator cuff tear and right carpal tunnel
syndrome were surgically corrected and that she was capable of returning to full duty. Appellant
subsequently requested a schedule award.
On January 8, 2001 the Office referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions and the medical record to Dr. German H. Nader, a
Board-certified orthopedic surgeon.
In an undated report, Dr. Nader described appellant’s history of injury and treatment, and
provided an impairment rating in which he advised that she was entitled to an award of 17
percent to the right upper extremity. He explained that he arrived at this rating by noting that
appellant had median nerve residuals at the wrist and that, according to Table 16 of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (5th ed. 2001)
(A.M.A., Guides), appellant would receive 10 percent. Furthermore, Dr. Nader advised that,
because appellant had weakness in the rotator cuff comprised of a Grade 4 for a motor deficit,
then appellant would be entitled to 25 percent according to Table 12. He further explained that,
according to Table 13, appellant had a 30 percent motor deficit which would result in a 7 percent
impairment of the upper extremity. Dr. Nader determined that this would equate to a total of a
17 percent impairment of the upper extremity and opined that appellant reached maximum
medical improvement six months post surgery or repair.
On April 1, 2003 the Office medical adviser determined that appellant was entitled to an
impairment of 20 percent to the right upper extremity. He noted that appellant was entitled to an
impairment of 10 percent for her right rotator cuff tear according to Table 16-182 and 10 percent
for her carpal tunnel syndrome according to Table 16-15.3
In a decision dated May 19, 2003, the Office granted appellant a schedule award for 20
percent impairment of the right upper extremity. The award covered a period of 62.40 weeks
from May 9, 2001 to July 19, 2002.
On June 11, 2003 appellant requested a hearing.
In a June 6, 2003 report, Dr. Hampton J. Jackson, a Board-certified orthopedic surgeon
and treating physician, explained that he did not understand Dr. Nader’s impairment rating. He
referred to the A.M.A., Guides and determined that appellant was entitled to an impairment of 26
percent to the right upper extremity for the right shoulder and a 42 percent impairment due to
carpal tunnel syndrome.

1

The Office subsequently found that the work-related disability had ceased effective January 30, 2000.

2

A.M.A., Guides 499.

3

Id. at 492.

2

In a September 17, 2003 electromyography (EMG) scan and nerve conduction velocity
(NCV) study, Dr. Daniel R. Ignacio, a Board-certified physiatrist, determined that appellant had
borderline distal sensory latencies of the right median nerve with normal proximal conduction
velocity across the right shoulder, normal NCV of bilateral ulnar and radial nerves and abnormal
EMG findings with evidence of denervation of the selected muscles of the right arm, shoulder
and cervical paraspinal muscles along the right C5 and C6 distribution. He also indicated that
appellant had right C5-6 nerve root irritation and chronic stable right carpal tunnel syndrome
with improvement compared to a previous nerve conduction study.
In a November 3, 2003 decision, the Office hearing representative set aside the May 19,
2003 schedule award for further development. He found that the Office medical adviser’s report
was incomplete as no medical examination findings were utilized to determine appellant’s
impairment.
On November 25, 2003 the Office medical adviser explained that the recent diagnostic
studies of Dr. Ignacio were not considered reliable or independent. He recommended referral to
a physician not associated with appellant’s treating physician. The Office medical adviser noted
that, in order to rate the right rotator cuff tear, actual measured ranges of motion were required.
On January 9, 2004 the Office referred appellant, together with a statement of accepted
facts and the medical record, to Dr. Michael Joly, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve a conflict in opinion between Dr. Jackson and Dr. Nader
regarding the percentage of impairment to her right upper extremity.
In an April 7, 2004 report, Dr. Joly noted appellant’s history of injury and treatment and
conducted an examination. He determined that there was no clinical evidence of right wrist
impairment despite the EMG/NCV studies documenting persistent carpal tunnel syndrome.
Dr. Joly noted that appellant’s right wrist was “doing very well.” He indicated that appellant had
minimal limitation of right shoulder function and explained that the majority of appellant’s
present symptoms appeared to be cervical in nature. Dr. Joly opined that the evidence did not
support an additional impairment of the right arm. He explained that there was no clinical
evidence of right wrist impairment and that appellant’s residual right upper extremity weakness
and decreased sensation did not follow a dermatomal pattern. Dr. Joly explained that an
additional impairment rating should not be based on EMG/NCV studies as they “tended to be
abnormal after successful surgery for carpal tunnel syndrome.” He opined that appellant had a
nine percent impairment of the right upper extremity based upon the A.M.A., Guides and
reached maximum medical improvement related to her rotator cuff repair in November 1989 and
in February 1997 after her right carpal tunnel release. Dr. Joly explained that appellant had only
a slight restriction in her range of motion which would warrant a four percent impairment
because she had 130/30 degrees for flexion to extension and referred to Figures 16-38, 39
and 40.4 He advised that appellant would be entitled to three percent because of limited
abduction to adduction of 130/30 degrees and referred to Figures 16-41, 42 and 43.5 Dr. Joly

4

Id. at 475, 476.

5

Id. at 477.

3

also explained that appellant would be entitled to an impairment of two percent for slightly
restricted external rotation to internal rotation of 60/30 and referred to Figures 16-44, 45 and 46.6
In a June 14, 2004 report, the Office medical adviser reviewed the report of Dr. Joly. He
noted that appellant reached maximum medical improvement on April 7, 2004. The Office
medical adviser noted that the only ratable impairment described by Dr. Joly for the right
shoulder was restricted range of motion. He noted that flexion of the right shoulder of 130
degrees was equal to a three percent permanent impairment and that extension of the right
shoulder of 30 degrees warranted a one percent permanent impairment of the right upper
extremity pursuant to Figure 16-40.7 The Office medical adviser noted that a reduction of the
right shoulder of 130 degrees warranted a two percent permanent impairment of the right upper
extremity pursuant to Figure 16-43.8 He referred to Figure 16-469 and indicated that external
rotation of 60 degrees was equal to a zero percent permanent impairment of the right upper
extremity, whereas internal rotation of 30 degrees was equal to a two percent permanent
impairment of the right upper extremity. Regarding the wrist, the Office medical adviser
referred to Figure 16-28 and 3110 and noted that appellant had dorsiflexion and plantar flexion of
60 degrees, radial deviation of 20 degrees and ulnar deviation of 30 degrees, which did not
indicate entitlement to impairment. He explained that the total percentage “in aggregate”
allowed for a 10 percent permanent impairment of the right upper extremity, which differed from
the impartial medical examiner by 1 percent but explained that this was “allowable in the
statistical scheme of things.”
By decision dated June 17, 2004, the Office denied appellant’s request for an additional
schedule award.
On July 16, 2004 appellant requested an oral hearing, which was held on
December 7, 2004.
In an October 15, 2004 report, Dr. Jackson opined that he did not believe that there was
any significant change from his examination and ratings given on June 6, 2003. He noted that
the strength index for appellant was equivalent to a 20 percent impairment of the right upper
extremity and was the same for pinch of only two kilograms. Furthermore, Dr. Jackson noted
that appellant had another 20 percent impairment of her right upper extremity and concurred with
Dr. Nader’s findings. He explained that, pursuant to Table 16, appellant was entitled to a 10
percent impairment, Table 12 a 25 percent impairment, and Table 13 with a 30 percent
impairment.11 Dr. Jackson referred to page 604 of the AM.A., Guides and opined that this would
correlate to a 42 percent impairment of the right arm. He opined that his calculations remained
6

Id. at 478, 479.

7

Id. at 476.

8

Id. at 477.

9

Id. at 479.

10

Id. at 467, 469.

11

He did not refer to the specific chapter that he was utilizing in the A.M.A., Guides.

4

the same for the impairment of the right shoulder, which: was an additional 26 percent
impairment and when combined with the 42 percent, the total impairment of the shoulder, hand
and wrist condition equated to 57 percent of the right arm. In a December 2, 2004 report,
Dr. Jackson opined that his opinion remained that appellant was entitled to an impairment of 57
percent due to the multiple injuries she received from the work injury.
By decision dated March 1, 2005, the Office hearing representative affirmed the June 17,
2004 decision. The Office hearing representative found the report of Dr. Joly represented the
special weight of medical opinion. Furthermore, he found that the reports of Dr. Jackson were
insufficient to overcome the special weight or to create a new conflict with that of Dr. Joly, the
impartial medical examiner.
On July 19, 2005 appellant, through her attorney, requested reconsideration.
In a January 6, 2005 report, Dr. Jackson noted that he had previously evaluated appellant
and recommended an impairment of 57 percent to the right upper extremity and noted that
appellant also had a separate impairment for “pain alone.” He explained that appellant had
findings in the right shoulder, right elbow, right hand and wrist that were persistent. There was
no change in appellant’s grip strength and lateral pinch strength. Dr. Jackson noted that his
findings were the same and that he had “rereferred to the fifth guides to the evaluation of
permanent impairment published by the [A.M.A., Guides] and reconsulted Table 16-31 through
Table 16-34 for calculating physical impairment based on loss of strength specifically grip and
lateral pinch strength.” He explained that his ratings were still the same and opined that
appellant had a 20 percent impairment of the arm for loss of grip strength and a 20 percent
impairment of the right arm for loss of lateral pinch strength. Dr. Jackson referred to Tables 1631 to 16-34.12 He also indicated that, for her loss of strength and lateral pinch, appellant was
entitled to a 40 percent impairment of the arm. Dr. Jackson also noted that appellant had
“observable pain behaviors.” They included that appellant held and supported her affected arm,
frequent shifts of posture, and moving in a guarded and protected fashion. Dr. Jackson
determined that her global pain behavior warranted a score of five and completed Table 18-413 to
determine appellant’s impairment associated with pain, Dr. Jackson explained that appellant had
a total pain-related impairment score of 55.04 according to Table 18-6 and 18-714 and advised
that appellant was in the second highest impairment class titled moderately severe impairment
and opined that her “pain is totally related. This patient only has pain in her right upper
extremity.” Dr. Jackson also noted that appellant continued to be entitled to 6 percent for
instability and a 20 percent impairment according to Table 16-3515 due to loss of strength in the
flexion, extension, abduction, internal rotation and external rotation. Dr. Jackson opined that the
total combined impairment of appellant’s right upper extremity was equal to 76 percent.

12

Id. at 509.

13

Id. at 576, 577.

14

Id. at 584.

15

Id. at 510.

5

In an October 12, 2005 report, the Office medical adviser reviewed the medical records,
noting that the basis for appellant’s impairment rating was due to loss of motion in her shoulder.
He noted that flexion was equal to 130 degrees and resulted in a three percent impairment with
extension of 30 degrees resulting in one percent impairment. The Office medical adviser noted
that abduction of 130 degrees resulted in a two percent impairment, while adduction to 30
degrees resulted in a one percent impairment. He also indicated that external rotation to 60
degrees resulted in zero percent impairment while internal rotation to 30 degrees resulted in four
percent impairment. The Office medical adviser explained that this would result in a total
impairment of 11 percent to the right upper extremity for loss of motion at the shoulder. He
referred to Figures 16-40, 16-43 and 16-46.16 The Office medical adviser explained that
appellant was not entitled to any impairment for her carpal tunnel syndrome. He referred to
Chapter 16 of the A.M.A., Guides,17 the paragraph on carpal tunnel syndrome and explained that
there was no basis for an impairment rating for any residuals due to entrapment of the median
nerve related to appellant’s carpal tunnel syndrome because there was no documentation on
EMG and nerve conduction studies of any residuals of the carpal tunnel syndrome. Furthermore,
the Office medical adviser explained that wrist ranges of motion submitted by Dr. Joly were
normal. He noted that Dr. Hampton submitted an impairment rating for loss of grip strength, but
explained that loss of grip strength could not be considered to be an additional impairing factor
in rating carpal tunnel syndrome. The Office medical adviser explained that the “only basis for
rating an impairment for carpal tunnel syndrome is residual entrapment of the median nerve
itself” and there was no evidence of any residual entrapment of the median nerve. He opined
that appellant’s total impairment rating was 11 percent and that appellant did not have any
increase in impairment beyond the 20 percent which was previously awarded.
By decision dated November 28, 2005, the Office denied modification of the March 1,
2005 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act18 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.19 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.20 The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.21
16

Id. at 476, 477, and 479.

17

Id. at 495.

18

5 U.S.C. §§ 8101-8193.

19

5 U.S.C. § 8107.

20

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

21

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

6

Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.22 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.23 In situations where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict in medical opinion, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, will be given special weight.24
In a situation where the Office secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, the Office has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion.25
ANALYSIS
The Office accepted that appellant sustained an employment-related right shoulder strain,
right rotator cuff repair, right carpal tunnel syndrome and right carpal tunnel release. In a
decision dated May 19, 2003, the Office granted appellant a schedule award for 20 percent
impairment of the right upper extremity. However, on November, 3, 2003, the Office hearing
representative set aside the Office’s May 19, 2003 schedule award decision. A conflict
subsequently arose regarding the extent of appellant’s impairment between appellant’s treating
physician, Dr. Jackson, who opined that appellant was entitled to an impairment of 57 percent to
the right upper extremity and Dr. Nader, the second opinion physician, who opined that appellant
was entitled to 17 percent impairment to the right upper extremity. The Office and appellant
were referred for an impartial medical examination with Dr. Joly, a Board-certified orthopedic
surgeon.
In an April 7, 2004 report, Dr. Joly conducted a physical examination and advised that
there was no clinical evidence of right wrist impairment despite the EMG/NCV studies
documenting persistent carpal tunnel syndrome. He explained that EMG/NCV studies “tended
to be abnormal after successful surgery for carpal tunnel syndrome” and noted that her right
wrist was “doing very well.” Dr. Joly also determined that appellant had minimal limitation of
right shoulder function, and noted that appellant’s residual right upper extremity weakness and
decreased sensation did not follow a dermatomal pattern. He noted that appellant only had a
slight restriction in her range of motion of the right shoulder which was equal to 130/30 degrees
for flexion to extension and advised that this would equate to a four percent impairment
according to Figures 16-38, 39 and 40.26 Dr. Joly advised that appellant would be entitled to
22

5 U.S.C. § 8123(a).

23

Williams C. Bush, 40 ECAB 1064, 1975 (1989).

24

See Jaja K. Asaramo, 55 ECAB 200 (2004).

25

Nancy Lackner (Jack D. Lackner), 40 ECAB 232, 238 (1988); Harold Travis, 30 ECAB 1071, 1078 (1979).

26

A.M.A., Guides 475, 476.

7

three percent because of limited abduction to adduction of 130/30 degrees and referred to Figures
16-41, 42 and 43.27 He also explained that appellant would be entitled to an impairment of two
percent for slightly restricted external rotation to internal rotation of 60/30 and referred to
Figures 16-44, 45 and 46.28 However, for 30 degrees of internal rotation, the Board notes that
appellant would be entitled to an impairment of four percent instead of the noted two percent.29
While Dr. Joly opined that appellant had a nine percent permanent impairment of the right upper
extremity based upon the A.M.A., Guides, the Board notes that, with the error related to the
value for 30 degrees of internal rotation, appellant would be entitled to an additional 2 percent
and thus his calculation amounted to an impairment of 11 percent to the right upper extremity.
The Board finds that Dr. Joly’s report is based upon a proper factual background and sufficiently
well rationalized such that it is entitled to special weight and establishes that appellant was
entitled to an impairment of 11 percent to the right upper extremity.
The Office medical adviser utilized the report of Dr. Joly and noted that appellant
reached maximum medical improvement on April 7, 2004. He concurred with the findings
provided by Dr. Joly and explained that the only ratable condition that appellant was entitled to
receive was for the right shoulder, due to restricted range of motion. As noted above, the Office
medical adviser’s findings corresponded with those of Dr. Joly, who was accorded the special
weight, and indicate that appellant was not entitled to receive any further impairment.
Appellant subsequently submitted additional reports dated October 15, 2004 and
January 6, 2005 from Dr. Jackson who essentially reiterated his previous findings. The Board
notes that a subsequently submitted report of a physician on one side of a resolved conflict of
medical opinion is generally insufficient to overcome the weight of the impartial medical
specialist or to create a new conflict of medical opinion.30 Dr. Jackson did not provide sufficient
explanation for the opinions he expressed. The Board, therefore, finds that these reports are
insufficient to establish entitlement to a greater impairment. In his January 6, 2005 report,
Dr. Jackson added that appellant was entitled to a 20 percent impairment of the upper extremity
for loss of grip strength and a 20 percent impairment of the right upper extremity for loss of
lateral pinch strength and referred to Tables 16-31 to 16-34.31 However, the A.M.A., Guides
provides that “in compression neuropathies, additional impairment values are not given for
decreased grip strength.”32 Additionally, the A.M.A., Guides provides that loss of strength may
be rated separately if such a deficit has not been considered adequately by other rating methods.
27

Id. at 477.

28

Id. at 478, 479.

29

The Board notes that this is harmless error, as the total impairment allotted would equate to 11 percent, and
does not show that appellant would be entitled to an increased impairment over the 20 percent that she had
previously received.
30

Richard O. Brien, 53 ECAB 234 (2001).

31

A.M.A., Guides 509.

32

See page 494, the fifth edition of the A.M.A., Guides; see also Robert V. Disalvatore, 54 ECAB 351 (2003)
(where the Board found that the fifth edition of the A.M.A., Guides provides that impairment for carpal tunnel
syndrome be rated on motor and sensory impairments only).

8

An example of this situation would be loss of strength caused by a severe muscle tear that healed
leaving a palpable muscle defect. If the rating physician determines that loss of strength should
be rated separately in an extremity that presents other impairments, the impairment due to loss of
strength could be combined with the other impairments, only if based on unrelated etiologic or
pathomechanical causes. Otherwise, the impairment ratings based on objective anatomic
findings take precedence. The A.M.A., Guides further provides that decreased strength cannot
be rated in the presence of decreased motion, painful conditions, deformities or absence of parts
that prevent effective application of maximum force. A.M.A., Guides 508, section 16.8a.
He also noted that appellant was entitled to a rating for pain and referred to Chapter 18
and Table 18-4,33 to determine appellant’s impairment associated with pain. However, according
to section 18.3(b) of the A.M.A., Guides, “examiners should not use this chapter to rate painrelated impairments for any condition that can be adequately rated on the basis of the body and
organ impairment systems given in other chapters of the A.M.A., Guides.”34 Office procedures
provide that Chapter 18 is not to be used in combination with other methods to measure
impairment due to sensory pain (Chapters 13, 16 and 17).35 As noted, Dr. Jackson was
previously on one side of the conflict, and his report is generally insufficient to overcome the
weight of the impartial medical specialist or to create a new conflict of medical opinion.36
Dr. Jackson did not provide sufficient explanation for the opinions he expressed.
The Office medical adviser reviewed the medical evidence and found no basis to attribute
additional impairment. He explained the range of motion findings, which as noted above, totaled
no more than 11 percent to the right upper extremity.37 The Office medical adviser further
explained that appellant was not entitled to any impairment for her carpal tunnel syndrome and
referenced Chapter 16 of the A.M.A., Guides. The Board notes that Office procedures38 provide
that upper extremity impairment secondary to carpal tunnel syndrome and other entrapment
neuropathies should be calculated using section 16.5d and Tables 16-10, 16-11 and 16-15.39 The
Office medical adviser explained that there was no basis for an impairment rating for any
residuals due to entrapment of the median nerve at the wrist related to appellant’s carpal tunnel
syndrome because there was no reliable documentation on EMG and nerve conduction studies of
any residuals of the carpal tunnel syndrome. Furthermore, the Office medical adviser explained
that the measured ranges of motion submitted by Dr. Joly were normal at the wrist. Furthermore,
he noted that appellant’s physician failed to provide any specific basis for his impairment rating.
33

A.M.A., Guides 576, 577.

34

Id. at 571, Section 18.3b (5th ed. 2001); see Richard B. Myles, 54 ECAB 379 (2003).

35

See FECA Bulletin 01-05 (issued January 31, 2001): Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 (June 2003).
36

Richard O Brien, 53 ECAB 234 (2001).

37

He referred to Figures 16-40, 16-43 and 16-46.37

38

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808 (August 2002) (March 1995).
39

A.M.A., Guides 491, 482, 484, 492, respectively; Joseph Lawrence, Jr., 53 ECAB 331 (2002).

9

There is no other evidence of an additional impairment as a result of any of appellant’s
accepted conditions. Accordingly, the Board finds that the evidence supports that appellant has
an eleven percent impairment of the right upper extremity. She has not established entitlement to
a schedule award greater than the 20 percent awarded by the Office.
CONCLUSION
The Board finds that appellant does not have more than a 20 percent impairment of her
right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 28, 2005 is hereby affirmed.
Issued: March 20, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

